.




                       AUBTIS.   %-ES+83    rfi+rll,




                            July 14, 1971



IionorableMurray Jordan                    opinion       NO.   M-903
District Attorney
193 Judicial District                      Re:         Option to use jury
McCulloch County Courthouse                            commissioners under
Brady, Texas                                           Senate Bill 369, 62nd
                                                       Legislature, R.S., 1971,
Dear   Mr.   Jordan:                                   and related questions.

     You have inquired as to the applicability of the follew-
ing provision of Senate Bill 369, 62nd Legislature, Regular
Session, 1971 (and related questions):
          "Sec. 17. For all counties under 10,000
       popumnot       presently using the jury wheel
       system for selection of jurors, the district
       judge of the county or of the judicial district
       of which the county is a part, may determine
       whether the county should come under the pro-
       visions of this law or nay choose to adopt the
       jury commissioners system for selection of
       jurors in that county. If the district judge
       should determine to adopt the jury commission-
       ers system for selection of jurors in a parti-
       cular county, he must do so by July 15, 1971,
       otherwise, the county will come under the pro-
       visions of this Act. If, pursuant to the.pas-
       sage of this Act, this section is held to be
       unconstitutional by a court of this State or
       of the United States, then the jury wheel sys-
       ternfor selection of jurors as provided by this
       Act shall be applicable to all counties of the
       State."
     We need not reach the question of whether or not Section
17 (supra) violates the constitutional prohibition against
delegation of legislative powers to a member of the judiciary.



                                  -4397-




                                                                       ,.   .     .
                                                                   .




Honorable Murray Jordan, Page 2                     (M-903)


     We would like to point out the fact that S.B. 369 (supra)
specifically repeals the following numbered hrticles of the
Revised Civil Statutes of Texasr

      1.   2104                                  2112
      2.   2105                      1::         2113
      ::   2106
           2107                      12.
                                     11.  2114
                                          2115
      5.   2108                           2116
      6.   2109                      1':: 2116~
      7.   2110                      15; 2116e
      8.   2111
which constitute all of the Articles establishing procedures
for the use of Jury Commissioners.
     It is, therefore, the opinion of this office that Set,
17 of Senate Bill 369, 62nd Legislature, Regular Session,
1971, cannot become operative because all procedures for
the use of Jury Commissioners have been repealed, and that
all counties must comply with the Jury Wheel Law.
                           SUMMARY
        Senate Bill 369, 62nd Legislature, R.S.,
     1971, terminates all jury commissioner eys-
     ternsand all counties must use a jury wheel.




                                             General of Texas
Prepared by Howard M. Fender
Assistant Attorney General
APPROVED:
OPINION COMRITTBE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman




                               -4398-




                                           i,.          ,~   ,..
    .    .




.
    Honorable Murray Jordan, Page 3        (M-903)




    Charles Parrett
    Jay Floyd
    John Reeves
    Malcolm Quick
    MEADE F. GRIFFIN
    Staff Legal Assistant
    ALFRED WiLKER
    Executive Assistant
    NOLAWHITE
    First Assistant




                                  -4399-